Citation Nr: 1647178	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-34 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to September 7, 2004, and in excess of 50 percent disabling thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

1.  During the period on appeal prior to September 7, 2004, the Veteran's PTSD manifested symptoms resulting in impairment in daily life, cognitive abilities, mood and self-control.

2.  At no time during the period on appeal did the Veteran's PTSD symptoms manifest complete social and occupational impairment.  

3.  Beginning September 7, 2004, the Veteran's service-connected PTSD was of such severity so as to preclude substantially gainful employment.

4.  Effective December 12, 2011, to prior to April 1, 2013, and effective July 24, 2013, separate from his TDIU, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, and no higher, for the period prior to September 7, 2004, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating of 70 percent disabling, and no higher, for the period beginning September 7, 2004, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for assignment of a TDIU, for the period beginning September 7, 2004, are met.  38 U.S.C.A. §§ 1155, 510, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

4.  The criteria for special monthly compensation at the housebound rate have been met effective December 12, 2011, to prior to April 1, 2013, and effective July 24, 2013.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

In the March 2010 rating action on appeal, the RO granted service connection for PTSD and assigned initial evaluations of 30 percent, effective May 29, 2001, the date of claim, and effective 50 percent, effective September 7, 2004. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

GAF scores of 41-50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes. VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In April 2001 the Veteran denied thought process and memory problems.  However, he reported occasional slight problems with concentration.  He was oriented times four, had intact memory, appropriate mood, and was alert.

In September 2001 the Veteran was not suicidal or homicidal.  He got irritated with others but withdrew.  Mood was sad.  Affect was not flat.  He was alert, cooperative, and oriented.  Insight was fair.  

In February 2002 the Veteran reported that he sought treatment the year prior because he was becoming depressed and isolated from others.  Fair concentration but had a problem with memory.  He denied problems with suicidal or homicidal.  He denied problems with hallucinations.  He was suspicious of others and related that he jumped when he heard a loud noise.  Examination revealed the Veteran to be casually dressed in no acute distress.  He was alert, oriented, and cooperative.  Affect was restricted.  Mood was fine.  He had coherent thought processes.  Speech was normal.  He was not depressed and not overtly psychotic.  Automatic judgment and insight were intact.  He was diagnosed with anxiety disorder.  

In August 2002 the Veteran reported being anxious.  Examination revealed the Veteran to be alert, oriented, and cooperative.  Affect was anxious.  Mood was nervous.  Coherent thought processes.  Depressed but not suicidal or homicidal.  Not overtly psychotic.  Automatic judgment and insight were intact.

In November 2002 the Veteran reported being depressed and anxious.  He felt his depression was daily.  He, at times, would hit himself on the head, self-injuring, but no suicidal or homicidal thoughts.  Had thoughts of leaving his job as a parts person, but remained through the encouragement of his spouse.  Mental status examination revealed the Veteran to be casually dressed in no acute distress, but depressed.  He was alert, oriented, and cooperative.  Affect was depressed.  Speech was normal.  Coherent thought processes.  Not overtly psychotic.  Not suicidal or homicidal.  Automatic judgment and insight were intact.  The Veteran was diagnosed with major depressive disorder and PTSD.

In December 2002 the Veteran reported being depressed, feeling like quitting his job and going off by himself.  He found himself showing no emotion and had no friends.  Examination showed that the Veteran was alert, oriented and cooperative.  Affect was restricted and mood was down.  Coherent thought processes.  Speech was normal and not overtly psychotic.  Not suicidal or homicidal.  Automatic judgment and insight were intact.

In a letter dated in December 2002 a VA doctor reported that the Veteran's degree of impairment of his mental illness was severe.  Due to the severity of his mental illness, he was being seen weekly to obviate the need for inpatient care.  The provider reported that the Veteran's GAF score was 50 and noted that this implied serious impairment in social and occupational functioning.  

In January 2003 the Veteran related having worsening of depression.  He reported that he had been short with others.  He had fleeting thoughts of hurting himself but with no plan or intention.  Examination showed that the Veteran was alert, oriented and cooperative.  Affect was restricted and mood was down.  Coherent thought processes.  Speech was normal and not overtly psychotic.  Not suicidal or homicidal.  Automatic judgment and insight were intact.

In February 2003 examination showed that the Veteran was alert and oriented.  Affect was restricted and mood was depressed.  Coherent thought processes.  Speech was monotone.  Not suicidal.  Automatic judgment and insight were intact.

In March 2003 the Veteran reported problems with concentration, not able to recall things.  His affect was restricted.  However, he had coherent thought processes, speech was normal, he was not overtly psychotic, he was not suicidal or homicidal, and judgment and insight were intact.

In April, June, July 2003 the Veteran's affect was restricted.

In November 2003 the Veteran had problems with concentration.  His affect was restricted.  He had coherent thought processes.  Speech was normal.  He was not suicidal or homicidal.  Not overtly psychotic.  Judgment and insight were intact.  

In December 2003 the Veteran reported having almost paralyzing anxiety.  Judgment and insight were intact and he was not suicidal or homicidal.  

In a statement dated in January 2004 the Veteran reported continuous flashbacks, being constantly on edge and having difficulty concentrating on daily activities, difficulty focusing on the matter at hand, memory loss, anxiety attacks, employment problems (18 jobs since leaving active service). 

In a statement dated in February 2004, the Veteran's son reported that he remembered his father as being nervous and short tempered.  He indicated that his mother and father fought constantly.  He reported brutal discipline and withdrawal of his father from the family.  

At a hearing in February 2004 the Veteran reported that he was depressed most of the day.  He forgot things easily.  He had thoughts of suicide and had flashbacks.  The Veteran's spouse reported that the Veteran wakes up screaming and sweats.  She reported that they are secluded in that they go to work and when they come home they each do their own thing.

In March 2004 the Veteran reported having problems with concentration.  

In April and June 2004 the Veteran was alert, oriented, and cooperative.  His affect was constricted and his speech was productive.  Thought process was coherent.  Thought content was depressed and not suicidal or homicidal.  There were no hallucinations or delusions.  Memory was grossly intact.  Judgment was intact to good and insight was intact.

In July 2004 the Veteran was alert, oriented, and cooperative.  His affect was constricted and his speech was productive.  Thought process was goal-directed and coherent.  Thought content was not suicidal or homicidal.  There were no hallucinations or delusions.  Memory was grossly intact.  Judgment was good and insight was fair.

In August 2004 the Veteran reported problems with concentration.  He had fleeting thoughts of hurting himself but no plan or intent.  He was casually dressed and in no apparent distress.  He was alert, oriented, and cooperative.  His affect was depressed and mood was congruent.  Speech was normal in volume.  Thought process was congruent.  There were no hallucinations or delusions.  Memory was grossly intact.  Judgment and insight were fair.  

The Veteran was admitted to VA for psychiatric treatment on September 7, 2004, and discharged three days later.

In a September 2004 discharge note the Veteran was noted to have been asked to leave work due to his performance.  He had depression rated at 8 out of 10 and reported waking up feeling depressed.  He had problems with concentration, tended to be irritable, angry, had feelings of guilt, had frequent crying spells, had no energy, wanted to isolate himself, and had no interest in doing things.  He reported thoughts of hurting himself and reported that he will use a gun to kill himself.  He did not own a gun.  The Veteran was hospitalized for three days.  

The Veteran underwent an examination in November 2004.  The Veteran's brother was the sole informant, filling out the history and answering interview questions.  Affect and movement were restricted.  The Veteran sat tensely and responded to interview questions.  He indicated that he was applying for benefits due to psychological problems, memory, sleep deprivation, and anxiety.  He lived in a camper on his mother's property.  He had frequent night awakenings and took Lorazepam to help with sleep and a problem with hallucinations.  He had to ask his brother the date but up until that time he was fairly concise on dates and names.  Remote recall was good.  He reported crying spells and stated that they started in response to stress at work.  He could no longer remember particulars of what he was going to do and this was crucial in the auto parts business.  He reported the sense that someone was behind him and a startle response to loud noises.  He indicated having hallucinations since 1968.  He reported that he was hospitalized for three days due to being suicidal.  He also has had homicidal impulses.  He has the habit of hitting himself in the head when he gets frustrated and said that he was close to shooting himself.  He has "jumped on people over the years my first wife.  I don't want to hurt nobody."  He has developed paranoid ideation in conjunction with his divorce.

He repeated five digits forward, but only two in reverse.  He remembered two of five recent items.  He continued to sniffle and tear as they worked through the arithmetic questions, on which he was adequate.  He did not do as well on daily problem solving situations or verbal proverbs.  He did not have much insight.  He was depressed and anxious.

He was diagnosed with depressive disorder, PTSD, and alcohol abuse, rule out dependence.  

The examiner found that the Veteran was able to follow directions and perform routine tasks.  It was noted that the Veteran's symptomology was previously described as severe, but that the examiner would put them more in the moderate category with exacerbation by personality factors.  The Veteran was withdrawn socially and relinquished some of his hobbies.  He was still able to handle his own money.

In November 2004 the Veteran reported inability to concentrate or focus, irritability, anger, hopelessness and intermittent suicidal ideation.  However, the Veteran denied suicidal or homicidal ideation.  The Veteran was noted to have anxious and depressed mood.  His affect was appropriate to speech content and mood.  Speech was normal in amount, rate, and rhythm.  Thought process was goal directed and coherent.  There were no delusions, hallucinations, obsession/compulsions, or homicidal or suicidal ideations.  Insight and judgment were good.  GAF of 50 was assigned.

In December 2004 the Veteran was well dressed and groomed.  His mood and affect were depressed.  His speech was somewhat soft but clear.  He denied suicidal and homicidal ideations.  He had no hallucinations.  He reported that in the past he had a command voice urging him to hurt and kill people.  He wished he was dead approximately one to two times per week but had no plan. 

Social Security evaluations in January 2005 and March 2005 revealed the Veteran to have difficulty concentrating or thinking and thoughts of suicide.  It was reported that the Veteran's symptoms would have a mild to moderate restriction of activities of daily living and moderate difficulties in maintaining social functioning and maintaining concentration, persistence, or pace.  In summary the Veteran was moderately limited in his ability to understand and remember very short and simple instructions, maintain attention and concentration for extended periods, perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances, in the ability to interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness, respond appropriately to changes in the work setting, be award of normal hazards and take appropriate precautions, and travel in unfamiliar places.  He was moderately to markedly limited in the ability to understand and remember detailed instructions, in the ability to carry out detailed instructions, and in the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  

In January 2005 the Veteran reported that he had not been able to work in recent months because of difficulty concentrating and remembering simple instructions.  

In January and April 2005 the Veteran's appearance, speech, mood, orientation and affect were within normal limits.  There were no delusions or hallucinations and he was not suicidal or homicidal.  

In August 2005 the Veteran was agitated.  He was minimally cooperative, poor eye contact, appropriately dressed and groomed.  His mood was irritable.  Affect was appropriate.  Speech was normal in amount, rate and rhythm.  Thought processes were goal directed and coherent.  There were paranoid delusions and hallucinations that he could not and would not describe.  He had a history of suicidal or homicidal ideations, fleeting thoughts.  There were obsessions of Vietnam but no compulsions.  He was alert, insight and judgment poor.  The Veteran was assigned a GAF score of 55.

In September 2005 the Veteran denied suicidal or homicidal ideation or intent.  He denied auditory and visual hallucinations or delusions.  He expressed thoughts without evidence of looseness of associations ideas of reference or flight of ideas.  Memory was reportedly intact with fair concentration.  Judgment and insight were adequate.

In October 2005 the Veteran was disheveled in appearance and made poor eye contact.  Psychomotor was significantly slowed.  

In December 2005 the Veteran denied suicidal or homicidal ideation or intent.  He denied hallucinations or delusions.  He expressed thoughts without evidence of looseness of associations ideas of reference or flight of ideas.  Memory was intact with fair concentration.  Judgment and insight were adequate.

In February 2006 the Veteran reported that he stayed away from others including his family and friends.  He was isolated.  He reported confusion when trying to perform daily tasks, with many disruptive incidents leading to arguments and restlessness, rambling speech and combative behavior.  He had difficulty when communicating with his employer, therefore, he has been unable to maintain part-time or full-time employment.  He reported poor concentration and severe problems with short term memory.  He reported panic attacks almost daily and sleep deprivation that left him confused and unable to concentrate.  

In July 2006 the Veteran reported that he was in the process of settling with his spouse.  He had three failed marriages.  Denied suicidal and homicidal ideation or intent.  Denied hallucinations and delusions.  Memory was intact with fair concentration.  Judgment and insight were adequate.  

In August 2006 the Veteran was noted to have significant impairment in daily activities due to recurring thoughts and nightmares of Vietnam War, anxiety, depression, poor coping skills, poor insight, and poor impulse control.  He stopped work in August 2004 reporting that he just could not concentrate any more.  On mental status examination the Veteran was noted to have an affect that was almost flat, impaired short term memory, flashbacks, impaired to minimal judgment/insight.  He needed minimal assistance for activities of daily living.  The evaluation summary stated that the Veteran had significant impairment in social, occupational, and family functioning due to traumatic events of Vietnam War.

In September 2006 the Veteran denied suicidal and homicidal ideation or intent.  He denied hallucinations or delusions.  Memory was intact with fair concentration.  Judgment and insight were adequate.  

In October 2006 the Vetera reported he stayed secluded.  Mood was depressed.  He had thoughts of suicide.  Examination revealed casually dressed and groomed.  His mood was fair and he was not suicidal.  

In November 2006 the Veteran was noted to have a quick temper, get irritated easily, and have trouble concentrating.  He reported auditory and visual hallucinations of combat scenes.  He reported that he was unable to continue his employment due to the symptoms.  Mental status examination revealed that the Veteran was alert and oriented.  He was quiet and withdrawn.  Speech was soft and goal directed.  Mood was depressed and sad.  Affect was depressed but he was cooperative.  Thought process was logical and thought content appeared appropriate.  There were no suicidal or homicidal ideations.  He endorsed fleeting suicidal thoughts at times.  Insight and judgment were fair.  Memory and concentration were grossly intact.  

In April 2007 the Veteran was well groomed and dressed neatly.  Judgment and insight were fair.  Memory and concentration were poor.  He reported auditory and visual hallucinations, fleeting suicidal thoughts, loss of concentration, increasing isolation, and instability with interpersonal relationships.  Examination revealed suicidal ideation with two planned attempts in the past.  He had homicidal ideation without intent.  He reported two past occasions of threatening others with firearms.  There were auditory hallucinations.  Mood was sad, tearful, and cooperative.  He was assigned a GAF score of 50.

In May 2007 the Veteran reported homicidal thoughts without plans.  Speech was slow and soft.  Affect was depressed and thought content was suicidal with depressive cognitions.  Judgment and insight were fair.  He had increased irritation.  He disclaimed hallucinations and delusions.  

In June 2007 the Veteran reported a suicidal ideation and putting a loaded gun to his head.  He reported that sometimes he felt like "going off" on people who irritate him but he had no plans to harm anyone.  He reported hearing voices and paranoia.  Examination revealed well dressed and groomed, normal speech, constricted affect, dysthymic mood, normal thinking and sensorium.  

In June 2007 the Veteran was alert, oriented, appropriately dressed and groomed, and cooperative.  Thought content was appropriate to mood and circumstances.  Speech and tone was clear and low in volume.  He denied current suicidal and homicidal ideations, plans, or intent.  He reported auditory hallucinations of fellow soldiers crying out for help at least three times a week.  Mood was ok.  Concentration was poor and memory was declining.  He had an adequate social support system.  Examination revealed normal appearance, speech, mood, affect, and orientation.  He was not delirious but he did have hallucinations.  A GAF score of 70 was assigned. 

In July 2007 the Veteran was noted to be appropriately dressed and groomed.  He was alert and oriented.  Thought content was appropriate to mood and circumstance.  Speech and tone was clear and low in volume.  He denied current homicidal and suicidal ideations, plans, or intent.  Mood was depressed.  Concentration and memory were poor.  Relationship with his daughter was improving but distrust remained.  

In August 2007 the Veteran reported depressed mood and a tendency to isolate, no suicidal or homicidal ideation, and no classic paranoia.  He might hear people screaming for help and in pain.  This was noted to be a flashback and not a hallucination.  Examination revealed the Veteran to be well dressed and groomed, affect was constricted, and mood was mildly depressed and dysphoric.  Speech, thinking, and sensorium were normal.  

In November 2007 Veteran appeared alert and oriented.  Mood was stable.  Thought content was appropriate to mood and circumstances.  He was neatly dressed and groomed.  Speech and presentation were clear and expressive.  

In October 2008 veteran presented alert, oriented, appropriately dressed, well groomed, sad in demeanor, and he made good eye contact.  There was no evidence of looseness of associations, delusions or illogical thinking apparent.  There were no hallucinations reported.  Veteran voiced increasing, memory problems (names of children, grandchildren) and has difficulty focusing on tasks. 

In November 2008 the Veteran reported that he stayed to himself more than before and rarely saw his sons.  He was depressed most of the time.  Veteran was alert, oriented, appropriately dressed for weather, and neatly groomed.  Veteran was cooperative and attentive during session.  There was no evidence of looseness of associations, delusions, or illogical thinking was apparent.  Veteran disclaimed any suicidal/homicidal ideations, plans or intent. 

In a statement dated in December 2008, Dr. K.S. reported that the Veteran had severe and chronic PTSD.  The symptoms included flashbacks three to four times a week, nightmares at least once a week, intense general anxiety, depression, irritability, and exaggerated startle response.  He was also prone to violent overreaction and was paranoid in his stance toward the world.  The provider summarized that the Veteran suffered from PTSD, severe and chronic, and depression not otherwise specified.  His condition was particularly severe because of his uncontrollable paranoid-based violent reactions against others.  The provider stated that the Veteran was 100 percent and permanently occupationally disabled and assigned a GAF score of 40.

In January 2009, Dr. K.S. reported that the Veteran continued to suffer from PTSD and had poor motivation and social isolation.  He was having flashbacks and socially isolated because of his fear of emotional control being inadequate to prevent explosive and violent overreaction.  He had a fear of hurting others.  He was reported to be 100 percent and permanently occupationally disabled.  He did not possess the emotional control to focus his attention on tasks and follow instructions.  

In February 2009 the Veteran reported that he has had violent tendencies since he got out of Vietnam.  He reported that he got along well with his son.  He reported frequent symptoms of panic attacks four to five times a week.  He had hallucinations.  Memory and concentration were intact.  Judgment and insight were adequate.  The Veteran was diagnosed with depression and adjustment reaction with anxious mood.  He was assigned a GAF score of 50.

In March 2009 the Veteran reported fleeting suicidal ideation.  He had no hallucinations, paranoid thoughts, or delusions.  Memory and concentration were intact.  Judgment and insight were adequate.  He was assigned a GAF score of 50.  

In July 2009 the Veteran reported occasional flashbacks about Vietnam.  The Veteran was estranged from others including his family members.  He reported that he only gets along with his son and not with his daughter.  He had a restricted range of affect and had been divorced three times.  He reported that he was short tempered and abusive toward his wives.  He had frequent outbursts of anger and has difficulty controlling his temper.  The Veteran reported decreased concentration and hypervigilance.  He had suicidal ideations off and on and had suicidal thoughts two weeks ago.  He denied suicidal ideations at the time of the treatment.  The Veteran was alert and oriented to time, place and person.  Mood was somewhat subdued with anxious affect.  The Veteran was slightly fidgety with slightly elevated psychomotor activity.  Speech was with a normal rate, volume and tone.  Thought processes were goal directed without any flight of ideas or looseness of associations.  There were no apparent hallucinations or delusions.  Memory was intact.  He denied current suicidal or homicidal ideations.  Concentration and attention were intact.  Insight and judgment were intact.  The Veteran was diagnosed with PTSD and depressive disorder and assigned a GAF score of 58.

In August 2009 the Veteran reported feeling suicidal a few days before.  He isolated himself and rarely saw his children.  He reported intermittent symptoms of panic.  He denied paranoid thought process and delusions of grandeur.  Gross memory and concentration were intact.  Judgment and insight were adequate.  The Veteran was assigned a GAF score of 20.

In September 2009 the Veteran's memory and concentration were impaired.  He had fair judgment and insight.  The Veteran was assigned a GAF score of 41.

In October 2009 the Veteran reported no suicidal or homicidal ideation.  He denied hallucinations, paranoid thoughts, and delusions.  Memory and concentration were intact and judgment and insight were adequate.  A GAF score of 55 was assigned.

In November 2009 the Veteran was alert, oriented, groomed and dressed appropriately.  Mood was depressed, affect was flat, speech was clear and concise, judgment and insight were fair.  He denied suicidal or homicidal ideation, intent, or plan.  He denied hallucinations. 

In December 2009 the Veteran was casually dressed.  His mood was dysphoric.  Thought process was logical and goal oriented.   Thought content was depressed, pessimistic.  There were no delusions or homicidal or suicidal ideation.  Insight and judgment were fair.  He was assigned a GAF score of 52.

In January 2010 the Veteran was dressed neatly in casual attire.  Veteran's mood appeared euthymic.  His mood was congruent with stated mood.  He denied suicidal and homicidal ideations.  He reported no symptoms of panic.  The Veteran denied hallucinations, paranoid thought process, and delusions of grandeur.  Veteran stated that two-three times a week he had flashbacks.  He stated he occasionally punishes himself by hitting himself in the face mainly because he is still living and his friends are not.  He expressed his thoughts without evidence of looseness of associations, ideas of reference or flight of ideas.  Memory and concentration were intact.  Judgment and insight were adequate.  

In February 2010 the Veteran reported occasional hallucinations.  Mental status examination revealed the Veteran to be casually dressed.  He made poor eye contact at the beginning.  Mood was depressed and affect was very restricted.  Speech was normal in rate, rhythm and volume.  Thought process was logical and goal oriented.  Thought content was depressed.  There were no delusions.  He had suicidal ideation with no specific plan.  There was no homicidal ideation.  Insight and judgment were fair.  The Veteran was assigned a GAF score of 45.

The Veteran was afforded a VA medical examination in March 2010.  Distressing flashbacks to experiences from Vietnam occurred two to three times a week.  He had persistent avoidance and preferred to be alone.  He had a restricted range of affect and found it difficult to experience loving and kind feelings.  He had hypervigilance and struggled with paranoia.  He struggled with depression.  He struggled with passive suicidal thoughts.  The examiner reported daily moderate to severe symptoms.

The Veteran was casually dressed and appropriately groomed.  He was pleasant and cooperative.  He was alert and oriented to person, place, date, and situation.  He described his mood as depressed.  His affect was restricted and somewhat downcast.  He denied suicidal and homicidal ideation.  He stated that he experienced auditory hallucinations.  He denied visual hallucinations and being paranoid.  There was no overt evidence of psychoses.  His speech was appropriate. He maintained good eye contact.  There was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech.  When asked to subtract 3 from 20, he correctly answered 17.  His subsequent responses for serial 3's were (17, 15, 12, 9, 5, 2).  He made 1 mistake.  When asked to subtract 7 from 100, he correctly answered 93.  He then said that he was not able to go further with serial 7's.  He incorrectly spelled the word "world" forwards (W-O-U-L-D).  He then stated that he was not able to spell the word "world" backwards.  He stated that he does have problems with reading and writing.  He had 3/3 immediate object recall and 1/3 delayed object recall.  When asked to interpret "you can lead a horse to water but you can't make him drink", he replied "I guess he ain't thirsty."  When asked to interpret "the grass is always greener on the other side of the hill", he replied "moving from one place to another to try to improve your quality of life."  When asked to interpret "people who live in glass houses shouldn't throw stones", he replied "the glass will break."  When asked what he would do if he found a stamped and addressed envelope lying on the ground that someone had accidentally dropped, he said that he would put it in a mailbox.  When asked what he would do if he smelled burning smoke in a movie theater he said that he would holler fire and try to alert people.  His insight and judgment were intact.  There was no overt evidence of any cognitive deficits. 

He was diagnosed with PTSD and assigned a GAF score of 54.  He had recurrent reexperiencing of memories.  Flashbacks occurred two to three times a week.  He had intense psychological distress and physiological reactivity when exposed to internal or external cues that resemble aspects of traumatic experiences from Vietnam.  He had persistent avoidance and prefers to be alone.  He had a restricted range of affect.  He struggled with irritability and anger.  He had concentration problems.  He had hypervigilance and at times struggled with paranoia.  

In September 2010, Dr. K.S. reported that the Veteran had flashbacks occurring unpredictably at least four times a week producing uncontrollable and unpredictable violent behavior of an explosive nature.  He did not have adequate impulse control to prevent himself from being dangerous to others and himself.  The provider reiterated that the Veteran was 100 percent totally and permanently disabled given the duration and persistence of the symptoms despite therapy.

In October 2010, Dr. K.S. reported that the Veteran was suffering from PTSD, severe, chronic, total and permanent.  The Veteran was unable to reliably attend to even simple instructions of any job.  His paranoia caused unpredictable distortion of social interaction which was likely to provoke dangerous decompensation and violent reactivity, despite the Veteran's intention to not hurt anybody.  Cognitive deficits were present due to attenuation of normal consciousness because of constant flashbacks phenomena, anxiety, phobic responses, paranoid ideation, avoidance ideation, and depression, all of which diminished normal thinking, memory, and problem solving functions.  The provider reported that the Veteran was precluded from occupational functioning at any level, any site, and under any circumstances.  The provider diagnosed the Vetera with PTSD, severe, chronic; sleep onset disorder; and hypnotic dissociative episodes, and assigned a GAF score of 40.

In May 2011 the Veteran was noted to be casually dressed and to make good eye contact.  Mood was dysphoric and affect was very restricted.  Speech was normal in rate, rhythm and volume.  Thought process was logical and goal oriented.  Thought content was depressed, pessimistic, and he left feeling hopeful when new medications were added at the time of the treatment.  There were no delusions, suicidal or homicidal ideation, or response to internal stimuli.  Insight was poor and judgment was fair.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.
 
In July 2011 and January 2012 the Veteran was dressed and groomed appropriately, was in no apparent distress, and was alert.  Speech was clear and normal in rate and tone.  Mood was neutral and affect was appropriate to situation.  Thought processes were linear, and goal directed.  He denied suicidal and homicidal ideations.  He was not paranoid or delusional.  He denied hallucinations.  He was alert and oriented.  Judgment and insight were good and fair.  The Veteran was diagnosed with PTSD and assigned a GAF score of 58.

In April 2012 the Veteran was noted to be casually dressed.  Mood was dysphoric and affect was very restricted.  Speech was normal in rate, rhythm and volume.  Thought process was logical and goal oriented.  Thought content was depressed, pessimistic, and he left feeling hopeful when new medications were added at the time of the treatment.  There were no delusions, suicidal or homicidal ideation, or response to internal stimuli.  Insight was poor to fair and judgment was fair.  The Veteran was diagnosed with PTSD and assigned a GAF scores of 53 and 58.

The Veteran was afforded a VA medical examination in November 2012.  The Veteran was diagnosed with PTSD and major depressive disorder.  He was assigned a GAF score of 51.  It was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner found that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had symptoms including irritability or outbursts of anger and difficulty concentrating.  The examiner noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran complained of being alone and having no friends.  He reported suicidal thoughts 3 to 4 times a month, being socially isolated, and that he would go a month or 6 weeks without taking a bath (more than a month of 2012).

On examination the Veteran had normal cognitive functioning with impairment in short-term memory (recalled 1/3 items), and with decreased concentration, reported that he could not spell, read, or write.  The Veteran was oriented; had euthymic mood with congruent affect; was alert, cooperative, and tracked conversation well; concrete thought processes with thought content focused on responding to questions; good eye contact; speech normal in rate and volume; motoric movements within normal limits; slow, steady gait; appropriately groomed; reported suicidal ideation with no current plan or intent; denied homicidal ideations; denied hallucinations; and was independent of activities of daily living

In September 2013 the Veteran's judgment, insight, mood, and affect were noted to be normal.  Recent and remote memory were intact.

The Veteran was afforded a VA examination in April 2014.  The examiner noted that the Veteran was diagnosed with moderate PTSD and reported that the Veteran's PTSD did not preclude gainful employment.  The examiner noted that the Veteran's disability was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran was noted to have been divorced from his third wife and to have two children.  He was unhappy with his children and in his marriage there were physical fights and anger problems.  His social skills were normal.  The Veteran was noted to have a high school education and to have last worked in 2004.  He blamed his lack of work on PTSD but this was not substantiated by details of any work related problems.  The examiner noted that the Veteran bragged about his 46 year history of having the "best reputation anywhere" as an automobile parts man.  The Veteran reported anxiety, depression, nightmares, insomnia, startle and hypervigilance.  He reported suicidal and homicidal ideation without intent.  He had a history of arrest for fighting.  Symptoms were noted to be depressed mood, anxiety suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, concrete, irritable, and intact.  Testing was noted to show the Veteran to have hysterical and histrionic features such as being overly dramatic, exaggerating symptoms and over concern with physical functioning in a self-centered and possible antagonistic individual.  Outright paranoia may be present.  The examiner noted that the PTSD did not preclude gainful employment.

In July 2014 the Veteran was dressed and groomed appropriately, was in no apparent distress, and was alert.  Speech was clear and normal in rate and tone.  Mood was bright.  Affect was appropriate to situation.  Thought processes were linear, and goal directed.  He denied suicidal and homicidal ideations.  He was not paranoid or delusional.  He denied hallucinations.  He was alert and oriented.  Judgment and insight were fair.  

In September 2014 the Veteran reported poor memory, attention, and concentration.  He was alert, oriented, casually dressed and fairly groomed.  His mood was anxious and his affect was congruent to mood.  Speech was normal in rate, volume and tone.  Thought process was coherent and there was no flight of ideas or loose associations.  There were no suicidal or homicidal ideations and no delusions.  There were no hallucinations.  Insight and judgment were fair.

In November 2014 Veteran was alert, oriented and groomed appropriately dressed in casual clothes.  The Veteran's mood was stable, affect was appropriate, speech was clear and concise, and judgment and insight were good.  The Veteran denied any suicidal and/or homicidal ideations, intent, or plan, and denied hallucinations.

In January 2015 and March 2015 reported several panic attacks.

In January 2015, March 2015 and April 2015 the Veteran was dressed and groomed appropriately, was in no apparent distress, and was alert.  Speech was described as clear and normal in rate and tone and clear and concise.  Mood was bright to stable.  Affect was appropriate.  Thought processes were linear, and goal directed.  He denied suicidal and homicidal ideations.  He was not paranoid or delusional.  He denied hallucinations.  He was alert and oriented.  Judgment and insight were fair to good.  

In June 2015 Veteran stated that he frequently has visual hallucination related to his PTSD.  The Veteran was depressed and reported that he had weekly suicidal thoughts with no plan.  He stated that he has no one to talk with about his thoughts and had called the crisis hotline in the past.

The Veteran gave inconsistent reports of suicidal ideation in August 2015 and reported that he had panic attacks at least three times a month.

In August 2015 and September 2015 the Veteran was dressed and groomed appropriately, was in no apparent distress, and was alert.  Speech was described as clear and normal in rate and tone to clear and concise.  Mood was neutral to stable.  Affect was appropriate.  Thought processes were linear, and goal directed.  He denied suicidal and homicidal ideations.  He was not paranoid or delusional.  He denied hallucinations.  He was alert and oriented.  Judgment and insight were fair to good.

The Veteran was afforded a VA examination in January 2016.  The Veteran was diagnosed with moderate PTSD and major depressive disorder with anxious distress, moderate.  It was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner noted that the disability was productive of occupational and social impairment with reduced reliability and productivity.  Symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and suicidal ideation were identified.

The Veteran's grooming was adequate and he was appropriately dressed for the interview and climate.  He had the social support of a friend of 55 years.  The Veteran's speech was clear, audible, logical, and goal directed.  There were no bizarre or unusual gestures or mannerisms.  The Veteran reported mood to be "down".  Affect was observed to be flat with limited range of affect.  Affective responses were mood content congruent.  There was no any evidence of hallucinations, delusions, loose associations, or flight of ideas.  He Veteran denied any current thoughts of harming himself, others, or property.  He was oriented.  The quality of the Veteran's thinking and abstract-conceptual thinking were adequate.  The Veteran's memory functions were rendered impaired.  His insight and judgment were considered adequate.

The examiner noted that the Veteran reported crying spells, panic attacks and depression.  The Veteran reported hallucinations of people screaming for help three to four times a week.  The Veteran reported irritability, anger and flashbacks.  The Veteran visited his mother who lived close.  He was able to travel for a Vietnam reunion and was able to maintain his mental status and enjoyed the trip.

Entitlement to an evaluation of 50 percent disabling, and no higher, for the period prior to September 7, 2004, for PTSD, is warranted.  During that period on appeal the Veteran's PTSD manifested symptoms of problems with concentration and memory, isolation, restricted and constricted affect, a single notation of monotone speech, and fleeting thoughts of hurting himself.  The Veteran reported almost paralyzing anxiety.  In addition, a VA doctor reported in December 2002 that the impairment of the Veteran's mental illness was severe and that the Veteran was seen weekly to obviate the need for inpatient care.  The GAF score assigned the Veteran during the period prior to September 7, 2004, was 50 representing serious symptoms.  Thus, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity and an evaluation of 50 percent is granted for the period prior to September 7, 2004.

However, during the period prior to September 7, 2004, the Veteran's PTSD did not manifest symptoms of any suicidal ideation, neglect of personal appearance, near-continuous panic, illogical, obscure, or irrelevant speech, spatial disorientation, or inability to maintain effective relationships.  The evidence does not reveal impairment in cognitive abilities, interference with self-care, self-control, or the loss control over behavior or physical responses to emotion.  The evidence reveals that the Veteran has reported that he was working up to September 2004.  Further the Veteran was married during the period prior to September 2004.  Although, the Veteran's symptoms show an effect on the Veteran's relationships with others, he did not yet have an inability to establish and maintain work and social relationships prior to September 7, 2004.  Thus, the Veteran's PTSD did not result in occupational and social impairment, with deficiencies in most areas and an evaluation in excess of 50 percent for the period prior to September 7, 2004, is denied.

Beginning September 7, 2004, the record is inconsistent with regard to suicidal ideation, homicidal impulses, reports of hallucinations, paranoid ideation, delusions, and impairment of judgment and concentration.  The Veteran had irritable mood, had panic attacks, and there is a single note of being disheveled in appearance.  An examination for Social Security Administration benefits noted that the Veteran was moderately to markedly limited in that ability to complete a normal workday and workweek without interruptions.  Although there were single GAF scores of 20 and 70, the Veteran's scores were predominantly in the 40's and 50's representing serious symptoms.  

A private provider reported on multiple occasions that the Veteran was 100 percent and permanently occupationally disabled due to uncontrollable paranoid-based violent reactions.  In October 2010 the private provider noted that the Veteran had cognitive deficits due to attenuation of normal consciousness due to symptoms, all of which diminished normal thinking, memory, and problem solving functions.  

However, a VA examiner in March 2010, after performing testing, noted that the Veteran's insight and judgment were intact and that there were no overt cognitive deficits.  Upon examination in November 2012 the examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner further found that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   In April 2014 and January 2016 the Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  

The Veteran reported that he got along well with his son and in January 2016 the Veteran was noted to have been able to attend a Vietnam reunion, maintain mental status, and enjoy the trip. 

Thus, the Board finds that the Veteran's symptoms manifested occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an evaluation of 70 percent, for the period beginning September 7, 2004, is granted.

However, the Veteran's symptoms do not manifest total occupational and social impairment at any time during the period on appeal.  Although the Veteran has been noted to manifest inadequate impulse control to prevent himself from being dangerous to others and himself, a notation of a disheveled appearance, and sometimes not bathing for an extended period, representing some of the criteria for assignment of a 100 percent disability, these notations are not of the frequency and severity to warrant assignment of a 100 percent disability when evidence is considered as a whole.  Therefore, entitlement to an evaluation in excess of 70 percent disabling, for the period beginning September 7, 2004, is denied.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by occupational and social impairment.  These impairments are contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Above, the Veteran's evaluation for PTSD (his only service-connected disability has that time) has been increased to 70 percent effective September 7, 2004.  As such, the Veteran meets the schedular criteria for award of a TDIU as of September 7, 2004.  38 C.F.R. §§ 4.16(a).

Reports that he last worked full time in March 2004, his disability affected full time employment in June 2004, and he became too disabled to work in August 2004 and September 2004.  He was employed as a parts man for automobile company.  The Veteran reports that he has a high school education.  

In an income and net worth statement dated in March 2005, the Veteran reported that he last worked September 2, 2004, had worked for eight months prior losing two weeks from illness, and earned in excess of $25,000.  The Veteran reported that he quit his job due to PTSD citing an inability to function.  

As noted above, Dr. K.S. has reported that the Veteran is totally occupationally impaired due to his PTSD symptoms.

In December 2012 the Veteran reported that resigned from his work in August 2004 due to his PTSD causing difficulties with concentration, memory, lack of motivation and problems with fellow workers.  He further noted that he was unable to work due to his residuals of lung cancer.  He was unable to exert himself in any way.  

In an April 2014 VA examination the Veteran reported that he was disabled since 2004 as a car salesman because of his anxiety and PTSD symptoms.  

Affording the Veteran the benefit of the doubt, the Veteran was rendered unemployable based solely on his symptoms of PTSD on September 1, 2004.  As the Veteran is in receipt of service connected benefits meeting the schedular criteria, effective September 7, 2004, TDIU is granted effective September 7, 2004.  

The Board acknowledges that it is not granting entitlement to TDIU effective the date the Veteran became unemployable and is not remanding the claim for extraschedular consideration.  However, there is no prejudice to the Veteran as payment of compensation begins the first day of the following month, which would be October 2004 regardless.  38 U.S.C.A. § 5112 (b)(7); 38 C.F.R. § 3.31 (a).

IV.  Special Monthly Compensation

The Board notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC). 

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008). 

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250. 

In this case, as of September 7, 2004, the Veteran is in receipt of an award of TDIU based solely on his PTSD.  At that time he was not in receipt of additional service-connected benefits totaling 60 percent.  However, the Veteran is in receipt of service-connected benefits for status post right upper lobectomy, evaluated as 100 percent disabling, effective December 12, 2011, 30 percent disabling, effective April 1, 2013, and 60 percent disabling, effective July 23, 2013.  The Veteran is also in receipt of service-connected benefits for scar, noncompensably disabling, effective December 12, 2013.

The evidence reveals that the Veteran was able to report to VA for treatment.  The Board acknowledges that the Veteran submitted an examination for housebound status or permanent need for regular aid and attendance completed in April 2012.  The provider noted that the disabilities that cause the Veteran's restrictions were shortness of breath, fatigue, and depression.  The provider noted that he would not be able to take care of himself and would need to be a nursing home if it were not for his daughter and that his ambulation was limited due to shortness of breath.  However, the examiner noted that the Veteran was able to walk for five minutes with a walker, he was able to leave home to go to doctor visits with his daughter driving, and sometimes went to the store with his daughter but used a wheelchair.  The provider further noted that he had his right upper lobectomy in January 2012 and that he had been slow to recover and return to functional status.  As the provider has reported that the Veteran was in recovery from surgery, the Board finds that it was not reasonably certain in April 2012 that the disability or disabilities would continue throughout his lifetime.  See 38 C.F.R. § 3.350(i)(2).

In July 2012 a VA examiner noted that the Veteran could walk without the assistance of another person only within the home and needed a walker.  The examiner found that the Veteran was unrestricted in the circumstances he could leave the home.

A July 2013 VA treatment note indicates that the Veteran was physically unable to do much since having lung surgery.  He had to stop and catch his breath when he's doing any activity.  He only left home for medical appointments and to go to town for groceries.  He was unable to walk the 100 feet to his get to his mother's and son's homes.  

Therefore, the record does not reveal that the Veteran is permanently housebound in fact by reason of service-connected disability or disabilities from April 1, 2013, to July 23, 2013.  

As such, the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) have been met, effective December 12, 2011, to prior to April 1, 2013, and effective July 24, 2013.  Therefore, it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective December 12, 2011, to prior to April 1, 2013, and effective July 24, 2013.


ORDER

An initial evaluation of 50 percent, for the period prior to September 7, 2004, and 70 percent thereafter is granted for PTSD, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 50 percent, for the period prior to September 7, 2004, and 70 percent thereafter, for PTSD, is denied.

TDIU is granted, effective September 7, 2004, and no earlier, subject to the regulations governing payment of monetary awards.

Special monthly compensation at the housebound rate is granted, effective December 12, 2011, to prior to April 1, 2013, and effective July 24, 2013, subject to the regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


